Case 4:18-cr-00014-BMM Document 153 Filed 02/18/19 Page 1 of 1

 

TRANSCRIPT DESIGNATION AND ORDERING FORM

Please read instructions.

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MONTANA

 

 

 

 

 

 

1. NAME 2. PHONE NUMBER 3. DATE
Ryan T. Cox 303-861-2800 February 12, 2019
4. MAILING ADDRESS 5. E-MAIL ADDRESS 6. CITY 7. STATE
1600 Broadway, #1200 rcox@springersteinberg.com Denver Colorado
8. ZIP CODE 9, JUDGE 10. CASE NAME
80202 Hon. Brian Morris USA v. Stanley Patrick Weber

 

18-cr-00014-BMM

11. U.S. DISTRICT COURT CASE NUMBER

 

12. COURT OF APPEALS CASE NUMBER

19-30022

 

13. ORDER FOR

APPEAL

| _|NON-APPEAL

[| cera
[| CIVIL

[| CRIMINAL JUSTICE ACT

[| IN FORMA PAUPERIS

[| BANKRUPTCY

[| OTHER - Specify

 

14. TRANSCRIPT REQUESTED - Specify portion(s) and date(s) of proceeding(s) for which transcript is requested.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PORTIONS DATE(S) REPORTER PORTIONS DATE(S) REPORTER
Change of Plea \ Closing Argument - Plaintiff j
Pre-trial Proceeding ZI | of 18 Weire Closing Argument - Defendant A i | \S Yuerhe. \te ARQ
Voir Dire Settlement Instructions
Opening Statement - Plaintiff Jury Instructions
Opening Statement - Defendant Sentencing
Testimony - Specify Witness is Specify o it 1
OD Peg Trial Covbeeng 7 cv eles Tvehe Linz!
PALS [18 Yvette Veta
z 2 3 " CT
15. ORDER Paeti RS AlCOR 4) iSsRE
FORMAT REQUESTED
ORIGINAL ‘we ‘
CATEGORY | Includes certified copy to clerk | FIRST COPY ae Bach format is billed as a separate transcript copy.
for records of the Court to each party to same party Paper Electronic Specify File Format
$3.65/page $.90/ page $.60 page
30-Day . j [asc PDF
foster i [| [| [ru Size [| A-Z word index I A-7, word index
(Atay S2olpnge TL "T] [ese [pe ee [_Jascu por [|
- [Az word index
4-Day Bs! Sage $.90/ page $.60/page [| Full Size A-Z word index | [_]ascu PDF [|
= Day EE word index
4. Day TI ole Ty [_] Fm size [JAZ wor index [ Jascu por [ |
[42 word index
DAILY Ci * Sieulpeee | SeDiere [_]Futt size [JAZ wore index [_Jascu por [|
[ |“ word index
$7.25/page $1.20/ page $.90/page
HOURLY | [| [Jew Size [| A-Z word index Se — a'wndex PDF

 

 

16. & 17. CERTIFICATE OF SERVICE, DISTRIBUTION and PAYMENT
E-file this form with the clerk’s office, mail to opposing counsel if they are not electronic filers and serve the court reporter.

 

 

Revised: 4/2/18

 

 
